Case 2:16-cr-00540-JMA-SIL Document 333 Filed 10/26/18 Page 1 of 2 PageID #: 3814




                        LAW OFFICES Otr KEVINJ. KEATING
 KEVINJ. KEATING, ESQ                   666 OLD COUNTRY ROAD                        MANHATTAN OFFICE:
                                             SUITE 9OO                         II4O AVENLIE oFTHE AMERICAS
                                  GARDEN CITY, NEWYORK i1530-2004                       gTH   FLOOR
 Stefani Goldin, Esq.                         (sr6) 222-1099                        NEWYORK, N.Y. 10036
     Of Counsel                         Far   (516) 74s.0844

  Laura O'Neil                          kevin@kevinkeadnglaw.com
    Paralegal




 October 26,2018


 Via ECF
 AUSA Catherine M. Mirabile
 AUSA LaraGatz
 AUSA Christopher Caffarone
 United States Attorney's Office
 Eastern District of New York
  610 FederalPlaza
  Central Islip, New    York   11722

  Re:      United States v. Edward Mangano
           Criminal Docket No.: 16-540 (SJF)

  Counsel

        As you are aware, I am attorney for             Mr. Mangano.   I   hereby make demand for the
 production of the following items:

      o    The 3500 material disclosed after the initial trial in this matter including proffer statements
           by Jay Jadeja who advised, among other things, that Fred Mei was repeatedly paid for
           handling real estate matters for Singh with thick envelopes containing cash. We have not
           received, but are hereby demanding, a full accounting of all things of value which Fred
           Mei received from Singh, including all payments received in connection with his purported
           legal work. Moreover, we further request disclosure as to whether such payments were
           reported by Mr. Mei on his tax returns. We additionally make demand as to whether
           Harendra Singh paid for any part of the condominium purchased by Mei in Mexico.

      a    Prior to the initial trial in this matter, we made demand for the production of the Financial
           Disclosure Form prepared by Singh, which is customarily required by the U.S. Attorney's
           Office of a cooperator who has been a participant in financial crimes. In response, the
Case 2:16-cr-00540-JMA-SIL Document 333 Filed 10/26/18 Page 2 of 2 PageID #: 3815



          Government advised, in writing, that Singh was not required to prepare a Financial
          Disclosure Form. We hereby reiterate our demand for any such Financial Disclosure Form
          prepared by Mr. Singh.



 Very truly yours,



          J      ,fu
 KJI?IO
